Exhibit 10.2


INDEMNIFICATION AGREEMENT




THIS AGREEMENT is made and entered into this ___ day of __________, _____,
between LIGAND PHARMACEUTICALS INCORPORATED, a Delaware corporation
("Corporation"), and ______________________ ("Officer").


RECITALS:


A.    Officer, an officer (but not currently a member of the Board of Directors)
of Corporation, performs a valuable service in such capacity for Corporation;
and


B.    The stockholders of Corporation have adopted By-laws (the "By-laws")
providing for the indemnification of the officers, directors, agents and
employees of Corporation to the maximum extent authorized by Section 145 of the
Delaware General Corporation Law, as amended (the "Code"); and


C.    The By-laws and the Code, by their non-exclusive nature, permit contracts
between Corporation and its officers with respect to indemnification of
officers; and


D.    In accordance with the authorization as provided by the Code, Corporation
may purchase and maintain a policy or policies of Directors and Officers
Liability Insurance ("D & O Insurance"), covering certain liabilities which may
be incurred by its directors and officers in the performance of services as
directors and officers of Corporation; and


E.    As a result of recent developments affecting the terms, scope and
availability of D & O Insurance there exists general uncertainty as to the
extent and overall desirability of protection afforded officers by such D & O
Insurance, if any, and by statutory and by-law indemnification provisions; and


F.    In order to induce Officer to continue to serve as an officer of
Corporation, Corporation has determined and agreed to enter into this contract
with Officer;


NOW, THEREFORE, in consideration of Officer's continued service as an officer
after the date hereof, the parties hereto agree as follows:


1.    Indemnity of Officer. Corporation hereby agrees to hold harmless and
indemnify Officer to the fullest extent authorized or permitted by the
provisions of the Code, as it may be amended from time to time.




2.    Additional Indemnity. Subject only to the exclusions set forth in Section
3 hereof, Corporation hereby further agrees to hold harmless and indemnify
Officer:


(a)    against any and all legal expenses (including attorneys' fees), witness
fees, judgments, fines and amounts paid in settlement actually and reasonably
incurred by Officer in connection with any threatened, pending or completed
action, suit or proceeding, whether civil, criminal, administrative or
investigative (including an action by or in the right of Corporation) to which
Officer is, was or at any time becomes a party, or is threatened to be made a
party, by reason of the fact that Officer is, was or at any time becomes a
director, officer, employee or agent of Corporation, or is or was serving or at
any time serves at the request of Corporation as a director, officer, employee
or agent of another corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise; and







--------------------------------------------------------------------------------

Exhibit 10.2


(b)    otherwise to the fullest extent as may be provided to Officer by
Corporation under the non-exclusivity provisions of the By-laws of Corporation
and the Code.


3.    Limitations on Additional Indemnity. No indemnity pursuant to Section 2
hereof shall be paid by Corporation:


(a)    except to the extent the aggregate of losses to be indemnified hereunder
exceeds the sum of such losses for which Officer is indemnified pursuant to
Section 1 hereof or pursuant to any D & O Insurance purchased and maintained by
Corporation;


(b)    in respect to remuneration paid to Officer if it shall be determined by a
final judgment or other final adjudication that such remuneration was in
violation of law;


(c)    on account of any suit in which judgment is rendered against Officer for
an accounting of profits made from the purchase or sale by Officer of securities
of Corporation pursuant to the provisions of Section 16(b) of the Securities
Exchange Act of 1934 and amendments thereto or similar provisions of any
federal, state or local statutory law;


(d)    on account of Officer's conduct which is finally adjudged to have been
knowingly fraudulent or deliberately dishonest, or to constitute willful
misconduct;


(e)    on account of Officer's conduct which is the subject of an action, suit
or proceeding described in Section 7(c)(ii) hereof;


(f)    on account of any action, claim or proceeding (other than a proceeding
referred to in Section 8(b) hereof) initiated by Officer unless such action,
claim or proceeding was authorized in the specific case by action of the Board
of Directors; or


(g)    if a final decision by a Court having jurisdiction in the matter shall
determine that such indemnification is not lawful (and, in this respect, both
Corporation and Officer have been advised that the Securities and Exchange
Commission believes that indemnification for liabilities arising under the
federal securities laws is against public policy and is, therefore,
unenforceable and that claims for indemnification should be submitted to
appropriate courts for adjudication).


4.    Contribution. If the indemnification provided in Sections 1 and 2 is
unavailable and may not be paid to Officer for any reason other than those set
forth in paragraphs (b), (c) and (d) of Section 3, then in respect of any
threatened, pending or completed action, suit or proceeding in which Corporation
is jointly liable with Officer (or would be if joined in such action, suit or
proceeding), Corporation shall contribute to the amount of expenses (including
attorneys' fees), judgments, fines and amounts paid in settlement actually and
reasonably incurred and paid or payable by Officer in such proportion as is
appropriate to reflect (i) the relative benefits received by Corporation on the
one hand and Officer on the other hand from the transaction from which such
action, suit or proceeding arose, and (ii) the relative fault of Corporation on
the one hand and of Officer on the other hand in connection with the events
which resulted in such expenses, judgments, fines or settlement amounts, as well
as any other relevant equitable considerations. The relative fault of
Corporation on the one hand and of Officer on the other hand shall be determined
by reference to, among other things, the parties' relative intent, knowledge,
access to information and opportunity to correct or prevent the circumstances
resulting in such expenses, judgments, fines or settlement amounts. Corporation
agrees that it would not be just and equitable if contribution pursuant to this
Section 4 were determined by pro rata allocation or any other method of
allocation which does not take account of the foregoing equitable
considerations.





--------------------------------------------------------------------------------

Exhibit 10.2


 
5.    Continuation of Obligations. All agreements and obligations of Corporation
contained herein shall continue during the period Officer is a director,
officer, employee or agent of Corporation (or is or was serving at the request
of Corporation as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise)
and shall continue thereafter so long as Officer shall be subject to any
possible claim or threatened, pending or completed action, suit or proceeding,
whether civil, criminal or investigative, by reason of the fact that Officer was
an officer of Corporation or serving in any other capacity referred to herein.


6.    Notification and Defense of Claim. Not later than thirty (30) days after
receipt by Officer of notice of the commencement of any action, suit or
proceeding, Officer will, if a claim in respect thereof is to be made against
Corporation under this Agreement, notify Corporation of the commencement
thereof; but the omission so to notify Corporation will not relieve it from any
liability which it may have to Officer otherwise than under this Agreement. With
respect to any such action, suit or proceeding as to which Officer notifies
Corporation of the commencement thereof:


(a)    Corporation will be entitled to participate therein at its own expense;


(b)    except as otherwise provided below, to the extent that it may wish,
Corporation jointly with any other indemnifying party similarly notified will be
entitled to assume the defense thereof, with counsel reasonably satisfactory to
Officer. After notice from Corporation to Officer of its election so as to
assume the defense thereof, Corporation will not be liable to Officer under this
Agreement for any legal or other expenses subsequently incurred by Officer in
connection with the defense thereof other than reasonable costs of investigation
or as otherwise provided below. Officer shall have the right to employ his or
her own counsel in such action, suit or proceeding but the fees and expenses of
such counsel incurred after notice from Corporation of its assumption of the
defense thereof shall be at the expense of Officer unless (i) the employment of
counsel by Officer has been authorized by Corporation, (ii) Officer shall have
reasonably concluded that there may be a conflict of interest between
Corporation and Officer in the conduct of the defense of such action, or (iii)
Corporation shall not in fact have employed counsel to assume the defense of
such action, in each of which cases the fees and expenses of Officer's separate
counsel shall be at the expense of Corporation. Corporation shall not be
entitled to assume the defense of any action, suit or proceeding brought by or
on behalf of Corporation or as to which Officer shall have made the conclusion
provided for in (ii) above; and


(c)    Corporation shall not be liable to indemnify Officer under this Agreement
for any amounts paid in settlement of any action or claim effected without its
written consent. Corporation shall be permitted to settle any action except that
it shall not settle any action or claim in any manner which would impose any
penalty or limitation on Officer without Officer's written consent. Neither
Corporation nor Officer will unreasonably withhold its or his or her consent to
any proposed settlement.


7.    Advancement and Repayment of Expenses.


(a)    In the event that Officer employs his or her own counsel pursuant to
Section 6(b)(i) through (iii) above, Corporation shall advance to Officer, prior
to any final disposition of any threatened or pending action, suit or
proceeding, whether civil, criminal, administrative or investigative, any and
all reasonable expenses (including legal fees and expenses) incurred in
investigating or defending any such action, suit or proceeding within ten (10)
days after receiving copies of invoices presented to Officer for such expenses.


(b)    Officer agrees that Officer will reimburse Corporation for all reasonable
expenses





--------------------------------------------------------------------------------

Exhibit 10.2


paid by Corporation in defending any civil or criminal action, suit or
proceeding against Officer in the event and only to the extent it shall be
ultimately determined by a final judicial decision (from which there is no right
of appeal) that Officer is not entitled, under the provisions of the Code, the
By-laws, this Agreement or otherwise, to be indemnified by Corporation for such
expenses.


(c)    Notwithstanding the foregoing, Corporation shall not be required to
advance such expenses to Officer if Officer (i) commences any action, suit or
proceeding as a plaintiff unless such advance is specifically approved by a
majority of the Board of Directors, or (ii) is a party to an action, suit or
proceeding brought by Corporation and approved by a majority of the Board which
alleges willful misappropriation of corporate assets by Officer, disclosure of
confidential information in violation of Officer's fiduciary or contractual
obligations to Corporation, or any other willful and deliberate breach in bad
faith of Officer's duty to Corporation or its shareholders.


8.    Enforcement.


(a)    Corporation expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on Corporation hereby in order to
induce Officer to continue as an officer of Corporation, and acknowledges that
Officer is relying upon this Agreement in continuing in such capacity.


(b)    In the event Officer is required to bring any action to enforce rights or
to collect monies due under this Agreement and is successful in such action,
Corporation shall reimburse Officer for all of Officer's reasonable fees and
expenses in bringing and pursuing such action.


9.    Subrogation. In the event of payment under this agreement, Corporation
shall be subrogated to the extent of such payment to all of the rights of
recovery of Officer, who shall execute all documents required and shall do all
acts that may be necessary to secure such rights and to enable Corporation
effectively to bring suit to enforce such rights.


10.    Non-Exclusivity of Rights. The rights conferred on Officer by this
Agreement shall not be exclusive of any other right which officer may have or
hereafter acquire under any statute, provision of Corporation's Certificate of
Incorporation or By-laws, agreement, vote of stockholders or directors, or
otherwise, both as to action in his official capacity and as to action in
another capacity while holding office.


11.    Survival of Rights. The rights conferred on Officer by this Agreement
shall continue after Officer has ceased to be a director, officer, employee or
other agent of Corporation and shall inure to the benefit of Officer's heirs,
executors and administrators.


12.    Separability. Each of the provisions of this Agreement is a separate and
distinct agreement and independent of the others, so that if any or all of the
provisions hereof shall be held to be invalid or unenforceable for any reason,
such invalidity or unenforceability shall not affect the validity or
enforceability of the other provisions hereof or the obligation of Corporation
to indemnify Officer to the full extent provided by the By-laws or the Code.


13.    Governing Law. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Delaware.


14.    Binding Effect. This Agreement shall be binding upon Officer and upon
Corporation, its successors and assigns, and shall inure to the benefit of
Officer, his or her heirs, personal representatives and assigns, and to the
benefit of Corporation, its successors and assigns.


15.    Amendment and Termination. No amendment, modification, termination or
cancellation of





--------------------------------------------------------------------------------

Exhibit 10.2


this Agreement shall be effective unless in writing signed by both parties
hereto.


16.    Other Agreement. This Agreement shall be prospective and shall supersede
any prior agreements as of (but not until) the date upon which the Corporation
is no longer subject to Section 2115 of the California Corporations Code. The
superseding of any prior agreements shall not adversely affect any right or
protection of Officer thereunder existing at the time of, or increase the
liability of Officer with respect to any acts or omissions of Officer occurring
prior to, such superseding.












[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


    









































































--------------------------------------------------------------------------------

Exhibit 10.2


IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.




OFFICER:                     LIGAND PHARMACEUTICALS
                        INCORPORATED






___________________________    By: _____________________________
            


Its:                                        



































































